DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/19/2021, 04/28/2021, and 08/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
AN IMAGE CAPTURE DEVICE IN WHICH THE FOCAL LENGTH OF THE IMAGE CAPTURE DEVCIE CAN BE EXPANDED WITHOUT INCREASING THE SIZE OF LENSES.

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
Claim 1 (lines 3, 4, 7, 10), claim 3 (line 2), “the number” should be changed to --a number--.
Claim 1 (line 6), “the zoom ranges” should be changed to --the different zoom ranges--.

Claim 1 (line 19), “generating real-time images” should be changed to --generating the real-time images--.
Claim 2 (line 1), claim 3 (line 1), claim 4 (line 1), claim 5 (line 1), claim 6 (line 1), claim 7 (line 1), claim 8 (line 2), claim 9 (line 1), claim 10 (line 1), claim 11 (line 1), claim 12 (line 1), “The device” should be changed to --The image capture device--.
Claim 3 (line 1), “wherein the device further” should be changed to --wherein the image capture device further--.
Claim 3 (line 13), “the image sensor” should be changed to --an image sensor--.
Claim 3 (line 14), claim 4 (line 18), “generate real-time images” should be changed to --generate the real-time images--.
Claim 4 (lines 3, 7), “a control instruction” should be changed to --the control instruction--.
Claim 4 (lines 12-13), “generate real-time images” should be changed to --generate the real-time images--.
Claim 5 (line 1), “wherein obtaining a current object” should be changed to --wherein the obtaining the current object--.
Claim 5 (lines 2-3), “determining a first magnification and a first focal length” should be changed to --determining the first magnification and the first focal length--.

Claims 2-12 are objected as being dependent from claim 1.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (line 1) recites limitation “it” in “it is detected;” it is unclear that what does limitation “it” refer to?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 2006/0187338) in view of Ravirala et al. (US 2016/0241793).
Regarding claim 1, May et al discloses an image capture device, comprising:
a first chip (control processor an timing generator 40, figure 4, paragraphs [0085]-[0086]), zoom lenses (first zoom lens 3 and second zoom lens 4, figure 4, paragraphs [0081]-[0082]), image sensors (first image sensor 14 and second image sensor 16, figure 4, paragraphs [0081]-[0082]), zoom motors, and focus motors (first zoom and focus motors 5a and second zoom and focus motors 5b, figure 4, paragraphs [0081]-[0082]);
wherein the number of the first chip is one (control processor an timing generator 40, figure 4, paragraphs [0085]-[0086]);
the number of the zoom lenses are two (see figure 4), which comprises a first short zoom lens and a second long zoom lens; the two zoom lenses have different zoom ranges (the first zoom lens 3 is preferably an ultra-thin lens, e.g., a prism lens; a suitable zoom would be an approximately 3:1 zoom ratio lens, such as a 38-114 mm equiv. focal length zoom lens. The second zoom lens 4 is preferably another ultra-thin lens, e.g., a prism lens; a suitable zoom would be an approximately 3:1 zoom ratio lens, such as a 133-380 mm equiv. focal length zoom lens, paragraph [0082]);
the number of the image sensors is two, and the two image sensors correspond to the two zoom lenses respectively, and the two image sensors are communicatively connected to the first chip respectively (figure 4, paragraphs [0081]-[0086]);
the number of the zoom motors is two, the number of the focus motors is two, and the two zoom motors and the two focus motors are communicatively connected to the first chip respectively; wherein one of the two zoom motor is connected to the first short zoom lens, and the other one of the two zoom motors is connected to the second long zoom lens; and one of the two focus motors is 
the first chip is configured for, upon detecting that a current focal length of the first short zoom lens is equal to a preset switching focal length value (block 122, “zoom lens position > X”, paragraphs [0084]-[0086]), controlling an image sensor corresponding to the second long zoom lens to generate real-time images (block 134, “use second image sensor”, paragraphs [0084]-[0086]), and controlling an image sensor corresponding to the first short zoom lens to stop generating real-time images (May et al. discloses “a preview image from the image sensor 16 is captured and displayed in preview block 136”, paragraphs [0084]-[0086], this indicates that first image sensor 14 does not generate real time image). 
May et al. fails to disclose there is an overlap range between the zoom ranges of the two zoom lenses and wherein the preset switching focal length value is within the overlap range.
However, Ravirala et al. discloses there is an overlap range between the zoom ranges of the two zoom lenses and wherein the preset switching focal length value is within the overlap range (Ravirala et al. discloses both the wide angle camera and the telephoto cameras are streamed when the zoom factor is in the range of (M×− B×) to (M×+B×), and the zoom range buffer zone (M×−B×) to (M×+B×) preferably absorbs any latency caused by delay in start up of the telephoto camera, figures 1, 4, paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in May et al. by the teaching of Ravirala et al. in order to provide devices for power optimization in imaging devices with dual cameras (paragraph [0002]).

Regarding claim 7, May et al. discloses wherein the first chip is further configured for:
upon detecting that the focal length of the second long zoom lens is equal to the preset switching focal length value (block 122, “zoom lens position > X”, paragraphs [0084]-[0086]), instructing May et al. discloses “a preview image from the image sensor 16 is captured and displayed in preview block 136”, paragraphs [0084]-[0086], this indicates that first image sensor 14 does not generate real time image).

Regarding claim 8, May et al. discloses wherein the first chip is further configured for:
upon detecting that the current focal length of the first short zoom lens is not within the overlap range and is within the zoom range of the first short zoom lens (block 122, “zoom lens position > X”, paragraphs [0084]-[0086]), controlling the image sensor corresponding to the first short zoom lens to generate real-time images (block 134, “use second image sensor”, paragraphs [0084]-[0086]), and controlling the image sensor corresponding to the second long zoom lens not to generate real-time images (May et al. discloses “a preview image from the image sensor 16 is captured and displayed in preview block 136”, paragraphs [0084]-[0086], this indicates that first image sensor 14 does not generate real time image).

Allowable Subject Matter
Claims 3-6, 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griffith et al. (US 10,560,627) discloses dual sensor camera.
Janson, Jr.et al. (US 7,729,602) discloses camera using multiple lenses and image sensors operable in a default image mode.
Shabtay et al. (US 10,015,408) discloses dual aperture zoom digital camera.
PAN (US 2011/0012998) discloses imaging device, imaging method and recording medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        3/26/2022